

115 HR 3443 IH: Birth Control Privacy Act
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3443IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Ms. DelBene (for herself, Ms. Clark of Massachusetts, Ms. Speier, Ms. Norton, Mr. Meeks, Miss Rice of New York, Mrs. Napolitano, Mr. Cummings, Mr. Aguilar, Ms. Judy Chu of California, Ms. McCollum, Mr. Takano, Mr. Ryan of Ohio, Mrs. Carolyn B. Maloney of New York, Mr. Cicilline, Mr. Engel, Ms. Bonamici, Mr. Hastings, Ms. Wasserman Schultz, Mr. Evans, Mr. Kilmer, Ms. Moore, Mr. Welch, Ms. Slaughter, Mr. Heck, Mr. Ellison, Mr. Khanna, Mr. Sean Patrick Maloney of New York, Ms. Lofgren, Mr. McGovern, Mr. Gallego, Mr. Conyers, Ms. Lee, Mr. Grijalva, Ms. Velázquez, Mr. Langevin, Ms. Castor of Florida, Mr. Danny K. Davis of Illinois, Ms. Shea-Porter, Ms. Kelly of Illinois, Ms. Barragán, Mr. Gutiérrez, Mr. Vargas, Mr. McNerney, Ms. Sánchez, Ms. Bordallo, and Mr. Keating) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to prohibit wellness programs, including those offered by
			 health insurance issuers or in connection with a group health plan, from
			 disclosing personally identifiable information related to individuals’ use
			 or non-use of contraceptives.
	
 1.Short titleThis Act may be cited as the Birth Control Privacy Act. 2.Prohibition on disclosing personally identifiable information related to individuals’ use or non-use of contraceptives (a)In generalSection 2705 of the Public Health Service Act (42 U.S.C.300gg–4) is amended—
 (1)by redesignating subsection (n) as subsection (o); and (2)by inserting after subsection (m) the following new subsection:
					
						(n)Privacy of individuals’ use or non-Use of contraceptives
 (1)In generalA wellness program described in subsection (j) (or its third-party administrator or service provider), including those offered by health insurance issuers or in connection with a group health plan, shall not disclose to an employer, directly or indirectly, personally identifiable information related to the use or non-use of contraceptives by an individual employed by that employer.
 (2)RegulationsThe Secretary may promulgate such regulations, including interim final regulations, as may be necessary or appropriate to ensure against indirect disclosure to employers, as described in paragraph (1)..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to plan years beginning on or after the date of the enactment of this Act.
			